Citation Nr: 1121390	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1957 to April 1958, with additional periods of ACDUTRA in August and December 1958, December 1959, and December 1960.  He died in January 1974.  The appellant is seeking entitlement to VA benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a determination made by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, in April 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted for cause of the Veteran's death because he died from acute granulocytic leukemia, which she believes was incurred as a result of his exposure to ionizing radiation in service.  

The Veteran's death certificate reflects that he died in January 1974 due to renal failure secondary to an infection which was incurred due to pancytopenia and acute granulocytic leukemia.  See also May 1974 statement from Dr. M.B.  

The appellant maintains that before his death the Veteran told her that his service included service at the Dugway Proving Grounds in Utah.  According to the appellant, after he was ordered to Fort Ord, California, for ACDUTRA, he was transferred to the U.S. Army Installation at Dugway Proving Grounds for specialized training where he was exposed to ionizing radiation.  

In support of her claim, the appellant submitted copies of the Veteran's service personnel records (SPRs) that she had in her possession which reflected service at Fort Ord beginning in October 1957; however, there was no evidence of service in Utah.  Nevertheless, she contends that VA has not met its duty to assist her in obtaining evidence to substantiate her claim and the Board agrees.  

At the outset, the Board notes that the Veteran's service personnel records are deemed to have been lost in a fire at the National Personnel Records Center (NPRC).  See November 2008 letter to the appellant.  In such cases, the Board has a heightened duty to explain its decision and to carefully consider the benefit of the doubt rule where applicable.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The NPRC provided the appellant with the records that were recovered, which are included in the claims file.  

Nevertheless, the Board finds that, given the nature of the appellant's claim, additional evidentiary development should be undertaken to ensure that VA has met its duty to assist her in this case.  

Specifically, it does not appear that the RO has undertaken any steps to determine if the Veteran was exposed to ionizing radiation, as asserted by the appellant.  In this regard, the Board notes that the service personnel records do not reflect that he served at the Dugway Proving Grounds in Utah; however, it is possible that some of the SPRs lost in the fire at the NPRC included temporary duty orders or other evidence which may show such service or radiation exposure, particularly if it is known that radiation-risk activities were performed at Dugway Proving Grounds.  

The Veterans Claims Court has held that, in determining whether a veteran participated in radiation-risk activities, VA has the duty to gather all relevant evidence from various sources of information.  See Earle v. Brown, 6 Vet. App. 558 (1994).  Therefore, on remand, the RO/AMC should determine if the Veteran participated in radiation-risk activities during his periods of ACDUTRA by contacting the Defense Threat Reduction Agency (DTRA) for any possible relevant information.  

In addition to the foregoing, review of the record reveals the appellant has not been provided with any notice as to the information and evidence needed to substantiate her DIC claim.  This should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

As noted, the appellant has not been provided with any notice regarding her DIC claim.  Therefore, on remand, the RO/AMC should provide notice that complies with the notice requirements as delineated in the VCAA and Hupp.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notification action required by 38 U.S.C.A. §§ 5103 and 5103A (West 2002) are fully complied with.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

2.  Conduct all necessary development to determine if the Veteran was likely exposed to ionizing radiation during his periods of ACDUTRA, to specifically include contacting the DTRA for any relevant information.  

* The RO/AMC should provide the DTRA with all relevant information, including a copy of the Veteran's DD form 214 and all other necessary documents, including his unit assignment during his various periods of ACDUTRA.  

* The DTRA should also be advised of the appellant's assertion that the Veteran was exposed to ionizing radiation at the Dugway Proving Grounds in Utah.  

* Any unsuccessful attempts to obtain this information should be properly documented in the claims file.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal, the appellant and her representative should be provided with an SSOC supplemental statement of the case and afforded the appropriate opportunity to respond.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


